This is an appeal from an interlocutory decree sustaining the respondents’ demurrer to the petitioner’s bill in equity which was filed in a Probate Court. G. L. c. 215, § 9. An appeal from such an interlocutory decree cannot reach this court unless brought up with an appeal from a final decree, or unless the underlying question is reported by the judge under the provisions of G. L. c. 215, § 13. Slater v. Munroe, 313 Mass. 538, 540 (1943). Clark v. Clark, 325 Mass. 760 (1950). Lynde v. Vose, 326 Mass. 621, 622 (1951). La Raia v. La Raia, 329 Mass. 92, 93 (1952). An examination of the docket entries in this case fails to disclose the entry of a final decree, and no question has been reported. The appeal is, therefore, not properly before us. We feel, however, that this may be an appropriate occasion (see Stow v. Commissioner of Corps. & Taxn. 336 Mass. 337, 339 [1957]) for us to indicate our view that G. L. c. 71, § 16(c), does not require appropriation by two thirds vote of each constituent town in a regional school district prior to a taking of land which is effected pursuant to a vote of the regional district school committee.

Appeal dismissed.